— Proceeding' pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney-General advised this Court that respondents would not be submitting a brief and have submitted administrative memoranda indicating that the determination at issue has been administratively reversed and expunged from petitioner’s record. Inasmuch as the initial determination has been administratively reversed, the controversy has ended and respondents’ motion to dismiss should be granted (see, Matter of Wong v Coughlin, 150 AD2d 832).
Mikoll, J. P., Crew III, Mahoney, Casey and Harvey, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.